770 F.2d 167
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.PABLO ABRAHAM CAMPOS, DEFENDANT-APPELLANT.
NO. 85-1488
United States Court of Appeals, Sixth Circuit.
7/12/85

E.D.Mich.
AFFIRMED
ORDER
BEFORE:  MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
Pablo Campos, appellant herein, was arrested and brought before a Magistrate on the basis of a two-count indictment charging him with conspiracy to violate the Controlled Substance Act and charging appellant only in Count II of the indictment with conducting a continuing criminal conspiracy.  Count II of the indictment carries a minimum sentence of ten years imprisonment and a maximum sentence of life without possibility of parole.


2
After a detention hearing before the Magistrate, Campos was found to be a substantial risk of flight but not a danger to the community.  The Magistrate set bond at $1,000,000 cash or surety as the only condition or combination of conditions which would reasonably guard against the risk of flight and assure his appearance.  See, 18 U.S.C. Sec. 3142(f).


3
Campos and the government took appeals from the Magistrate's order.  On review the district court denied the government's motion for detention and Campos' motion to amend conditions of release.  The district court found that given the serious nature of the charges, the large amount of assets potentially subject to forfeiture and the possibility of deportation, Campos' risk of flight was great.


4
Upon consideration of the briefs of the parties and the record before it, the court concludes that the bond as set will reasonably assure Campos' appearance as required, see 18 U.S.C. Sec. 3142(f) and that the district court did not abuse its discretion in denying Campos' motion for amendment of conditions of release.


5
The judgment of the district court is affirmed.